                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              UNITED STATES DISTRICT COURT
                                                                                               FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                        No.: 3:19-cv-00238-JWS
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                      Plaintiffs,

                                                                            v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                    Defendants.




                                                                      DECLARATION OF KEVIN A. TABLER IN SUPPORT OF INTERVENTION




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                      1


                                                                             Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 1 of 7
                                                                           I, Kevin A. Tabler, hereby declare and affirm as follows:

                                                                           1.       I am the Land Manager at Hilcorp Alaska, LLC (“Hilcorp”). I make this

                                                                    declaration in support of Hilcorp’s Motion to Intervene in the above-captioned litigation.

                                                                    I have personal knowledge of the matters stated below, and I am authorized and

                                                                    competent to make this declaration.

                                                                           2.       As Hilcorp’s Land Manager, I manage Hilcorp’s land and lease

                                                                    responsibilities, including contract negotiations with State and Federal agencies,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    landowners, working interest owners, and other third parties. I have worked in the oil and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    gas industry for approximately 40 years, 26 years as a Land Manager. I have been
STOEL RIVES LLP




                                                                    employed by Hilcorp since 2012.

                                                                           3.       Hilcorp is the largest privately held oil and natural gas operator in Alaska.

                                                                    Hilcorp has been operating in Alaska since 2011 and owns interests in and operates

                                                                    numerous oil and gas units and facilities located in both Cook Inlet and the North Slope.

                                                                    In addition to Hilcorp’s Cook Inlet interests, Hilcorp’s subsidiaries own and operate four

                                                                    major pipeline systems in Cook Inlet.

                                                                           4.       Alaska’s Cook Inlet basin contains large oil and gas deposits that have been

                                                                    actively developed for over 60 years. Cook Inlet is a mature oil and gas field that reached

                                                                    peak oil production in 1970 and peak natural gas production in 1994. Decades of gradual

                                                                    oil production decline followed, reaching a low point in 2010. At the same time, natural

                                                                    gas reserves were projected to soon be insufficient to meet continued local utility

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     2


                                                                                Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 2 of 7
                                                                    demand. In the 8 years since Hilcorp began operations in the Cook Inlet and Kenai

                                                                    Peninsula, we have reversed declining oil and gas production and can now guarantee gas

                                                                    supplies to Southeast Alaska for a rolling 5-year period.

                                                                           5.       There are numerous oil and gas fields on the Kenai Peninsula and offshore

                                                                    Cook Inlet. This area has produced a cumulative total of over 1.3 billion barrels of oil and

                                                                    7.75 trillion cubic feet of natural gas. During this period of production, 12,000 line miles

                                                                    of 2D seismic has been acquired and 20 3D seismic surveys have been carried out to
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    identify oil and gas deposits to allow for efficient and effective development and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    production. These surveys, as well as related exploration and development activities,
STOEL RIVES LLP




                                                                    have been carried out coextensive with marine mammals that inhabit Cook Inlet,

                                                                    including Beluga whales.

                                                                           6.       Hilcorp has continued introducing improvements and efficiencies while

                                                                    investing over $1.8 billion in Alaska. Most recently, in 2017, Hilcorp invested $320

                                                                    million in the Cook Inlet field, including drilling nine new oil wells, and has substantially

                                                                    increased its overall Cook Inlet crude oil production. Hilcorp has also invested substantial

                                                                    resources to acquire seismic and gradiometery data in Cook Inlet, utilizing the latest

                                                                    technical developments in the industry.

                                                                           7.       In June 2017, the Bureau of Ocean Energy Management (“BOEM”)

                                                                    conducted a Cook Inlet Outer Continental Shelf (“OCS”) lease sale, which resulted in 14

                                                                    tracts (over 76,000 acres) being awarded to Hilcorp. An additional 6 tracts (over 26,000

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    3


                                                                                Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 3 of 7
                                                                    acres) were awarded to Hilcorp in a lease sale conducted by the State of Alaska. Hilcorp

                                                                    expended more than $4.6 million to acquire these leases.

                                                                           8.       After securing additional leases in Cook Inlet, and with the goal of

                                                                    exploring for and developing oil and gas resources on these lease tracts, Hilcorp

                                                                    petitioned NMFS for regulations that would allow for annual authorizations (called

                                                                    “letters of authorization,” or “LOAs”) to unintentionally and non-lethally “take” marine

                                                                    mammals as a result of sound exposure resulting from Hilcorp’s oil and gas activities in
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Cook Inlet from May 2019 to April 2024. Such authorizations would allow Hilcorp to
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    conduct its operations in full compliance with the Marine Mammal Protection Act
STOEL RIVES LLP




                                                                    (“MMPA”). In response to Hilcorp’s petition, NMFS issued regulations on July 31, 2019.

                                                                           9.       Hilcorp has planned and permitted significant activities in Cook Inlet for

                                                                    2019 and 2020. These activities include: (1) the acquisition of 3D seismic data over

                                                                    several OCS blocks; (2) drilling exploration wells in the Lower Cook Inlet and Upper

                                                                    Cook Inlet; (3) site survey work in preparation for drilling; (4) pipeline laying and

                                                                    ongoing maintenance of existing pipelines; (5) ongoing maintenance of offshore

                                                                    production facilities; and (6) preparation for onshore exploration in frontier areas around

                                                                    the Cook Inlet. These activities are necessary to locate and assess oil and gas deposits that

                                                                    may become prospects for development.

                                                                           10.      Hilcorp requested and, on July 31, 2019, was issued an LOA pursuant to

                                                                    the MMPA regulations described above. The LOA authorizes Hilcorp to unintentionally

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     4


                                                                                Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 4 of 7
                                                                    and non-lethally “take” marine mammals incidental to its planned and permitted activities

                                                                    in Cook Inlet for 2019 and 2020. Consistent with the regulations, the LOA prescribes an

                                                                    extensive suite of mitigation and monitoring measures, including, for example,

                                                                    shutdowns for marine mammals sighted at certain distances, detailed marine mammal

                                                                    observation protocols and training, daily aircraft surveys for beluga whales, and

                                                                    comprehensive monitoring and reporting requirements. A true and correct copy of the

                                                                    LOA is attached to this declaration as Exhibit A.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           11.    On August 12, 2019, BOEM issued a permit (No. 19-01) authorizing
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Hilcorp to conduct 3D seismic acquisition in Cook Inlet in September and October 2019.
STOEL RIVES LLP




                                                                    Among other things, this permit requires Hilcorp and our contractor, Polarcus, to comply

                                                                    with the terms of NMFS’s LOA and biological opinion. A true and correct copy of the

                                                                    BOEM permit is attached as Exhibit B.

                                                                           12.    Hilcorp contracted the seismic survey vessel Polarcus Alima to conduct the

                                                                    seismic survey described above. The Polarcus Alima began surveying activities in Cook

                                                                    Inlet on September 11, 2019, and the survey is expected to continue until approximately

                                                                    October 15, 2019. Unintentional marine mammal “take” that may occur as a result of the

                                                                    sound produced during this survey is authorized by the LOA.

                                                                           13.    Hilcorp has expended substantial resources (1) to obtain the MMPA

                                                                    regulations, the LOA, and the BOEM permit described above, and (2) in preparation for




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                   5


                                                                             Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 5 of 7
Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 6 of 7
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on September 18, 2019, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-000238-JWS

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds - Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel - Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell - Email: kmonsell@biologicaldiversity.org
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                                /s/ Ryan P. Steen
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                Ryan P. Steen
STOEL RIVES LLP




                                                                    103601002.2 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     7


                                                                                Case 3:19-cv-00238-SLG Document 17 Filed 09/18/19 Page 7 of 7
